                        Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 1 of 6


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction                                                       L-'to t niL I          .*
                                                                                                            ublh;Li Ur NH
                                      United States District Courtzois jan 22 ah 11 = 57
                                                                     for the

                                                           District ofNew Hampshire       El                 riLn
                                                                           Division


                         William Phillips
                                                                               Case No.

                                                                                          (to befilled in by the Clerk's Office)

                           Plaintifffs)
(Write thefull name ofeach plaintiffwho isfiling this complaint
Ifthe names ofall theplaintiffs cannotfit in the space above,
please write "see attached"in the space and attach an additional
page with thefull list ofnames.)
                                -V-


                   Govemor Chris Sununu




                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached"in the space and attach an additionalpage
with thefull list ofnames.)



                                   COMPLAINT AND REQUEST FOR INJUNCTION


I.        The Parties to This Complaint
          A.        The Piainti£f(s)

                    Provide the information below for each plaintiffnamed in the complaint. Attach additional pages if
                    needed.

                               Name                               William Phillips
                               Street Address                     56 Pine Hill Rd.

                               City and County                    Nashua

                               State and Zip Code                 NH, 03063
                               Telephone Number                   (603)436-0068
                              E-mail Address                      phillipsw@Iive.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency,an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (ifknown). Attach additional pages if needed.

                                                                                                                                   Page I of 6
                        Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 2 of 6


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                    Defendant No. 1

                               Name                        The State of New Hampshire / Governor Chris Sununu
                               Job or Title (iftmown)      Governor

                               Street Address              107 North Main Street
                               City and County             Concord

                               State and Zip Code          NH. 03301
                               Telephone Number            (603)271 -2121
                               E-mail Address (ifknown)


                    Defendant No.2

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address(ifknown)


                    Defendant No.3

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address(ifknown)


                    Defendant No.4

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Nimiber
                               E-mail Address (ifknown)



                                                                                                                Page 2 of 6
                         Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 3 of 6


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


n.        Basis for Juiisdlction


          Federal courts are courts oflimited jurisdictioii(limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C.§ 1331,a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C.§ 1332,a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship case. In a
          diversity ofcitizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                [^Federal question                               [ZlDiversity ofcitizenship

          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                    are at issue in this case.

                     The executive order, signed by Governor Sununu,on January 11,2019, of releasing the States doctor
                     patient persciiption information to the MITRE Corporation is a violation of;
                     I Ifi FairTrgrio Primmiccinn Ant- \/ll—Uritaiir anrl nooonliwo iirm'linoc -   nonontii/o Arfc grti urtinnc
          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                    1.         The Plaintiff(s)

                               a.        ifthe plaintiffis an individual
                                         The plaintiff, (name) William Phillips                                ,is a citizen ofthe
                                         State of(name) New Hampshire


                               b.        Ifthe plaintiffis a corporation
                                         The plaintiff, (name)                                                 ,is incorporated
                                         under the laws ofthe State of(name)                                                        ,
                                         and has its principal place ofbusiness in the State of(name)



                              (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                              same informationfor each additionalplaintiff.)

                    2.        The Defendant(s)

                              a.         Ifthe defendant is an individual

                                         The defendant, (name) Chris Sununu                                    > is a citizen of
                                         the State of(name) New Hampshire                                  . Or is a citizen of
                                         (foreign nation)



                                                                                                                           Page 3 of 6
                         Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 4 of 6


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction




                                         If the defendant is a corporation
                                         The defendant, (name)                                       ,is incorporated under
                                         the laws ofthe State of(name)                                         ,and has its
                                         principal place ofbusiness in the State of(name)
                                         Or is incorporated under the laws of(foreign nation)
                                         and has its principal place of business in (name)

                              (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional d^endant.)

                    3.         The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000,not counting interest and costs ofcourt, because (explain):
                                Equity in Law




111.      Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          &cts showing that each plaintiffis entitled to the injunction or other reliefsought State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places ofthat involvement or conduct If more than one claim is asserted, number each
          claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
          needed.


          A.         Where did the events giving rise to your claim(s)occur?
                     New Hampshire




          B.         What date and approximate time did the events giving rise to your claim(s) occur?
                     January 11,2019




                                                                                                                    Page 4 of 6
                       Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 5 of 6


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


          C.        What are the facts underlying your claini(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                     The Plaintiff in this case William Phillips, a US citizen, a resident of the State of New Hampshire and
                     states he will be irrepreably harmed by the release of the private perscription information to the MITRE
                     Co. This confidential information could end up in the wrong hands and even though the claim of"there is
                     no identifying information", by the State, they also claim to be able to track you for the rest of your life.
                     That would be an identifier, and the Plantiff asserts. If there are no identlfires then the information would
                     not be usefull in the first place..




IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result ofthe events described above, or why such compensation
          could not be measured.

         The executive order,signed by Governor Sununu,on January 11,2019, of releasing the States doctor patient
         perscription information to the MITRE Corporation Is a violation of; US FTC - Unfair and Deceptive Practices, and
         violates the Plaintiffs New Hampshire Constitutional Right of privacy.




V.        Relief


         State briefly and precisely what damages or other reliefthe plaintifT asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
         the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimetLthe amounts,and the reasons.you claim you are enfjtlqd to actual or
          punitive money damages, -j.                                XvtTU             i/e,         I 'T     ;
        1)Order the Govemor to cease and disist from releasing the Plaintiffs protected doctor patient records.

        2)Order reasonable Attorney fees.

        3)Order what the Court deems fair and just.




                                                                                                                         Page 5 of 6
                        Case 1:19-cv-00079-PB Document 1 Filed 01/22/19 Page 6 of 6


Pro Se 2(Rev. 12/16)Complaint and Request fiar Injunction




VI.       Certification and Closing

          Under Federal Rule ofCivil Procedure 11, by signing below,I certify to the best of my knowledge,information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
          nonfiivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise cortplies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     1 agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. T understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning: /                        ^
                     Signature ofPlaintiff
                                                                       7   T
                    Printed Name ofPlaintifr                ;v U   ^

          B.        For Attorneys


                    Date ofsigning:


                    Signature ofAttorney
                    Printed Name of Attorney
                    Bar Number

                    Name ofLaw Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
